Citation Nr: 1825211	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Ehlers-Danlos Syndrome type II (hyper-mobility type).

3.  Entitlement to service connection for a neurological disorder.

4.  Entitlement to service connection for osteoporosis.


REPRESENTATION

Veteran represented by:	Valerie D. Metrakos, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the RO in Oakland, California.

The Board notes that although the Veteran initially appealed six issues, following the issuance of the statement of the case, he limited the appeal to the issues listed on the title page above.  See October 2014 Substantive Appeal Form 9.  Thus, the Board does not have jurisdiction over the issues of entitlement to service connection for anemia and tinnitus. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding service connection for hypertension, there is no dispute that the Veteran has a current diagnosis of the same.  The Veteran asserts that his hypertension is either directly related to service, or secondary to his service-connected posttraumatic stress disorder (PTSD).  The Veteran has not yet been provided with a VA medical opinion to determine whether his current hypertension is related to service or service-connected disability.  

The Board observes that the Veteran's separation examination revealed blood pressure readings of 150/80 and 136/80.  The 150/80 reading was noted to be a high blood pressure reading at the time, although no diagnosis of hypertension was rendered at that time or within one year of separation.  Regarding secondary service connection, the Veteran asserts that clinical study evidence suggests that PTSD causes hypertension.  See October 2014 Substantive Appeal Form 9.  Given his current diagnosis of hypertension and the incident of a high blood pressure reading in service as well as statements regarding clinical studies relating hypertension to PTSD, a VA opinion is necessary under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether the Veteran's current disorder is causally related to active service or service-connected disability.

Regarding the claim for service connection for Ehlers-Danlos syndrome, Type III (EDS), the Veteran asserts that the hypermobility syndrome preexisted his military service and was aggravated by service.  In this regard, the Veteran asserts that EDS is a congenital disorder even though it was not diagnosed until many years after service.  

Generally, a veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

Significantly, the presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  

The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303 (c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303 (c), 3.306.  According to the VA General Counsel's opinion; however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In this case, EDS was not noted on the Veteran's service entrance examination.  The Veteran asserts that EDS was present during service, even though it was not known at the time, and that it was aggravated by the multiple shoulder and knee problems in service.  In a May 2012 VA examination undertaken for knee and shoulder claims, a VA examiner indicated that the Veteran had generalized looseness of joints due to congenital EDS.  The examiner also specifically noted that the Veteran was known to have a congenital condition of Ehlers-Danlos Syndrome with loose joints.  The VA examiner did not address whether EDS is a developmental defect or disease or discuss any relationship to service. 

In an October 2012 report, Dr. D.M. opined "[t]here is no question that the trauma the veteran sustained to his right shoulder during military service has permanently aggravated his [EDS] as it relates to the right shoulder."  The October 2012 Independent Review by Dr. D.M. was undertaken for the purpose of determining whether the Veteran had knee and shoulder disorders related to service.  Thus, Dr. D.M.'s report did not discuss whether EDS is a developmental defect or disease, or offer rationale for the aforementioned opinion.  

As the Veteran has not been afforded a VA examination specifically for the EDS disorder and there remain pertinent medical questions, the Board finds that a VA examination is required.  See McLendon, supra.

With respect to the claims for service connection for a neurological disorder and osteoporosis, the Board finds that these claims are intertwined with the claim for EDS.  In this regard, the Veteran asserts that these disorders are secondary to EDS, if not directly related to service.  See October 2014 Substantive Appeal Form 9. See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Lastly, in order to ensure that all of the pertinent treatment records are reviewed, any outstanding VA outpatient treatment records should be obtained.  The most recent VA treatment records in the file are dated in March 2013. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since March 2013. 

2.  Afford the Veteran a VA examination to determine whether the Veteran's hypertension is due to service or service-connected disability.  The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to issue the opinion and the examiner should discuss the Veteran's documented medical history and assertions.  

The examiner is asked to answer the following questions: 

(a) Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's hypertension had its onset in service, during his first post-service year, or is otherwise related to service?  In reaching any conclusion, the examiner is asked to consider the instance of a high blood pressure reading (150/80) at service separation.

(b)  If the Veteran's hypertension is not directly related to service, is it at least as likely as not (a 50 percent probability or higher) caused or aggravated by the Veteran's service-connected PTSD? In reaching any conclusion, consider the Veteran's reference to clinical studies which relate hypertension to PTSD.

The examiner must provide complete rationale for the conclusions reached.

3.  Afford the Veteran a VA examination to determine whether his Ehlers-Danlos syndrome, type III (EDS) is related to service.  All necessary studies and/or tests should be conducted.  The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to issue the opinion and the examiner should discuss the Veteran's documented medical history and assertions.    

The examiner is asked to answer the following questions: 

(a) Does the Veteran's diagnosed EDS, constitute a congenital defect or disease?

(b) If the Veteran's EDS is considered a congenital defect, is it as likely as not that there was a superimposed disease or injury in connection with the congenital defect during the Veteran's active duty service?

(c) If EDS is a disease, did it clearly and unmistakably preexist the Veteran's active duty military service?  
(d) If the answer to question (c) is "yes"  is there also clear and unmistakable evidence that EDS was NOT permanently aggravated beyond its natural progress during service?  

(e) If the answer to either question (c) or (d) is "no," assume as true that the Veteran did not enter service with the disability.  With this assumption in mind,
is it at least as likely as not (i.e. a 50 percent or greater probability) that EDS had its onset in service, or is otherwise related to active service?

The examiner must provide complete rationale for the conclusions reached.

4.  After completing items 1 through 3, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




